UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                                   Case No. 19-cv-5798
 DILENY RAMIREZ and NICOLE REINA,

                                       Plaintiffs,
                                                              NOTICE OF APPEARANCE
 - against –

 ELECTRO USA CORP., D/B/A “ELECTRO USA”,
 ELECTRO USA 3 CORP., D/B/A “ELECTRO USA”,
 ELECTRO WIRELESS CORP., VIVO WIRELESS
 CORP., D/B/A “VIVO WIRELESS”, LINK WIRELESS
 CORP., D/B/A “FIX ME MOBILE”, SUCCESS
 WIRELESS CORP., D/B/A “ELECTRO WIRELESS”,
 PANELA BAKERY CORP., and JESSICA ROJAS

                                      Defendants,
To:    The clerk of court and all parties of record

       PLEASE TAKE NOTICE, that the undersigned attorney, duly authorized to practice

within the Eastern District of New York, hereby enters her appearance as counsel for the

Defendants in the above captioned matter.

Dated: Flushing, New York
       March 1, 2021

                                     HANG & ASSOCIATES, PLLC.
                                     ___/s/ Diana Y. Seo___________
                                     Diana Y. Seo, Esq.
                                     136-20 38th Avenue, Suite 10G
                                      Flushing, NY 11354
                                      T: (718) 353-8588
                                      F: (718) 353-6288
                                      dseo@hanglaw.com
                                     Attorneys for Defendants
